The plaintiff in error, hereinafter called defendant, was convicted in the district court of McCurtain county of manslaughter in the first degree, and his punishment fixed at imprisonment in the state penitentiary for a term of five years.
The case was tried in August, 1926; the appeal was lodged in this court February, 1927. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
The record discloses that on the day charged, Mike Brodie, with his small son about 10 years of age, was driving along the highway in a wagon when he was accosted by defendant and John Dobbs, who provoked a difficulty. Brodie got off his wagon and was assaulted by John Dobbs with a knife and eight wounds inflicted, *Page 124 
from which he died almost immediately. Defendant was present abetting John Dobbs in the commission of the homicide.
It is a uniform holding of this court that where an appeal is prosecuted upon conviction for a felony, and no brief is filed nor oral argument made in support of the appeal, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental error, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done so in this case; no material error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.